DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6 are drawn to a system for preparing individual food units from a raw food comprising a conveyor, a food preparation device, a robotic arm, sensors, and a processor, classified in at least CPC Classification A47J and B65G. 
II.	Claims 7-18 are drawn to a jawless gripping assembly with specific features that include a body, a distal region, the distal region comprising multiple ports, and multiple fluid flowpaths through at least a portion of the body, classified in at least CPC Classification B25J11 and B25J15.
III.	Claim 19-20 is drawn to a method for prepping food in a kitchen environment comprising detecting each food unit, determining an identity of the food unit; evaluating singulation quality based on characteristics of the food unit and creating a gas pressure differential across the food item, classified in at least CPC Classification A47J and G06V.
The inventions are independent and/or distinct, each from the other, for the reasons set forth hereinbelow.

The Inventions in Groups I and II are independent structures with different functionality and Group III is a process. The inventions are distinct from one another if it can be shown that: (1) the inventions are not obvious variants, and (2) the inventions as claimed contain a mutually exclusive characteristic not required by the other inventions. (MPEP § 806.05(j)). In this case, the mutually exclusive characteristic of each group of inventions is as follows:
The Group I invention is drawn to preparing individual food units from a raw food comprising a conveyor, a food preparation device, a robotic arm, sensors, and a processor.
The Group II invention is drawn to a jawless gripping assembly with specific features that include a body and a distal region comprising multiple ports and multiple fluid flowpaths through the body.
The Group III invention is drawn to a process for prepping food in a kitchen environment including the steps of detecting each food unit, determining an identity of the food unit; and evaluating characteristics of the food unit.

Based on the foregoing, it is clear that the inventions are not obvious variants of each other and each of the inventions contains a mutually exclusive characteristic (as illustrated above) not found in the other inventions.  In further support of the restriction requirement between the inventions, the Group I through Group III inventions as claimed each have materially different components, elements, function, structure, and steps not found in the other inventions as highlighted above. 

4.	Restriction for examination purposes as indicated is proper because the inventions in this action are independent or distinct for the reasons set forth above and there would be a serious search and/or examination burden if restriction were not required because each group has different CPC classifications and will require different fields of search, as well as different search strategies to yield relevant prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

5. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between the hours of 9:00am and 4:00pm ET Monday through Thursday and Friday from 9:00am-11:00am ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                    September 1, 2022